Name: 2010/406/: Council Decision of 12Ã July 2010 concerning the allocation of the funds decommitted from projects under the ninth and previous European Development Funds (EDF) for the purpose of addressing the needs of the most vulnerable population in Sudan
 Type: Decision
 Subject Matter: cooperation policy;  Africa;  politics and public safety;  budget;  economic policy
 Date Published: 2010-07-22

 22.7.2010 EN Official Journal of the European Union L 189/14 COUNCIL DECISION of 12 July 2010 concerning the allocation of the funds decommitted from projects under the ninth and previous European Development Funds (EDF) for the purpose of addressing the needs of the most vulnerable population in Sudan (2010/406/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 thereof, Having regard to the proposal from the European Commission, Having regard to the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on the financing of Community aid under the multi-annual financial framework for the period 2008 to 2013 in accordance with the ACP-EC Partnership Agreement and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies (1), and in particular Article 1(4) and Article 6 thereof, Whereas: (1) The Government of Sudan decided not to ratify the Partnership Agreement between the Members of the African, Caribbean and Pacific group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (2), as first amended in Luxembourg on 25 June 2005 (3), thereby losing access to the 10th European Development Fund (EDF) National Indicative Programme (NIP) with a total allocation of EUR 294,9 million, which is now kept in the 10th EDF. (2) The current political situation in Sudan, as well as the humanitarian crisis in Darfur, South Sudan, East Sudan and the Transitional Areas, requires a strong engagement of the European Union, including through the provision of vital assistance to the Sudanese population. The gap left by the non-availability of the 10th EDF will seriously reduce the capacity of the Union to assist the population and to help stabilise the country, which could have consequences for the wider region. (3) In order to bridge the financing gap which will occur, it is appropriate to use funds decommitted from the ninth and previous EDFs. (4) The funds should be used to address the needs of the most vulnerable populations in Sudan, in particular in the conflict-affected areas, including Darfur, South Sudan, East Sudan and the Transitional Areas. They will be allocated on the basis of a financing decision to be adopted by the Commission. Provision should also be made to cover the cost of support measures. (5) These funds should be managed through centralised and joint management and, for the purpose of simplification, according to the implementation arrangements for the 10th EDF, HAS ADOPTED THIS DECISION: Article 1 1. An amount of EUR 150 million from the funds decommitted from projects under the ninth and previous EDFs shall be allocated for the purpose of addressing the needs of the most vulnerable population in Sudan; 2 % of this amount shall be allocated for support expenditure by the Commission. 2. These funds shall be managed through centralised and joint management in accordance with the rules and procedures applicable for the 10th EDF. Article 2 This Decision shall enter into force on the day following its adoption. Done at Brussels, 12 July 2010. For the Council The President S. LARUELLE (1) OJ L 247, 9.9.2006, p. 32. (2) OJ L 317, 15.12.2000, p. 3. (3) OJ L 209, 11.8.2005, p. 27.